Citation Nr: 9907731	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sacralization of 
the L5 vertebral body.

2.  Entitlement to service connection for elevated 
cholesterol (hypercholesterolemia).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to 
September 1995.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

The Board notes that in addition to the issues noted on the 
title page, the statement of the case also listed issues of 
entitlement to service connection for essential hypertension 
and neck disabilities and entitlement to increased 
evaluations for lumbar strain and for lipomas of the right 
and left arms as well as entitlement to a compensable 
evaluation of 10 percent based on multiple noncompensable 
service-connection disabilities under 38 C.F.R. § 3.324 
(1998).  However, in his substantive appeal, it is noted that 
the veteran withdrew issues of entitlement to service 
connection for essential hypertension and neck disability as 
well as entitlement to an increased evaluation for lipomas of 
the right and left arms from appellate review.  

Also, the veteran was noted to have specifically claimed that 
he was seeking entitlement to a 10 percent evaluation for 
service-connected lumbar strain.  The Board notes that in a 
subsequently dated rating decision the RO granted an 
increased (compensable) evaluation of 10 percent for lumbar 
strain effective from the day following the veteran's 
separation from active duty, thereby making the issue of 
entitlement to a compensable evaluation of 10 percent under 
38 C.F.R. § 3.324 a moot issue.  

As the veteran is essentially shown to have either withdrawn 
the other issues noted above, or otherwise to have been 
granted the specific benefit claimed, the Board is in 
agreement with the RO's certification of appeal listing those 
remaining issues for appellate consideration as noted on the 
title page. 




FINDING OF FACT

The claims for service connection for sacralization of the L5 
vertebral body and elevated cholesterol 
(hypercholesterolemia) are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims for service connection for sacralization of the L5 
vertebral body and elevated cholesterol 
(hypercholesterolemia) are not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from February 1983 to 
September 1995.  His service medical records refer to high 
cholesterol levels without associated disability and X-ray 
findings interpreted as representing sacralization of the L5 
vertebral body.  A report of a physical examination in June 
1995 for retirement from active duty was nonrevealing for any 
pertinent disability.  Blood pressure was 128/86.  

Postservice private medical records on file dated in mid 1997 
including X-ray findings of the lumbar spine were silent for 
evidence of sacralization of L5.  They showed a blood 
pressure reading of 152/84.  Cardiovascular examination 
revealed no murmurs, rubs or gallops.  

On a report of an initial postservice VA general medical 
examination in January 1998, a cardiovascular evaluation 
revealed normal sinus rhythm with no murmurs, clicks, thrills 
or rubs.  Blood pressure was 130/70.  A chest X-ray revealed 
normal cardiomediastinal silhouette.  
A laboratory study revealed a cholesterol level of 249.0 H 
mg/dl.  Pertinent diagnosis was hypercholesterolemia.  The 
veteran was considered normotensive.  

On a report of a special VA orthopedic examination in January 
1998, X-rays of the lumbosacral spine were interpreted as 
normal.  The orthopedic examiner indicated that while some 
reference to sacralization of L5 was noted in the veteran's 
record, his review of the veteran's X-rays did not reveal any 
abnormality in the veteran's films.  Final diagnosis did not 
reflect the presence of sacralization of L5.

Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or a disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or a disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991). 

Regulations provide that service connection may be granted 
for any disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 3.303(d) 
(1998).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1998).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition, except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. 
§§  1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. 3.306(a) (1998).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b) 
(1998).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")  has held that if the 
veteran fails to submit a well-grounded claim, VA is under no 
duty to assist him in any further development of the claim.  
38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 38 C.F.R. § 3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement.  Such evidence cannot enjoy the 
presumption of truthfulness recorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (as to the determination of well-
groundedness), and Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (as to determination of whether there is new and 
material evidence for purposes of reopening a claim), because 
a medical professional is not competent to opine as to 
matters outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.


Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for 
elevated cholesterol 
(hypercholesterolemia).

Analysis

The veteran maintains that his elevated cholesterol 
(hypercholesterolemia) is by itself a disease for which 
service connected compensation may be granted.  

With respect to the laboratory findings the Board notes that 
such findings are not shown to be disabilities as they are 
not shown to impair the veteran's earning capacity.  
Specifically, the level of compensation paid under Chapter 11 
is determined according to "the average impairment in earning 
capacity resulting from [all types of] diseases and injuries 
[encountered as a result of or incident to military service" 
and their residual conditions.  Allen v. Brown, 7 Vet. App. 
439 (1995).  
Thus, in view of the statutory purpose to compensate veterans 
based upon degree of impairment of earning capacity, the 
direction in § 1110 to pay compensation for disability 
resulting from injury or disease may be reasonably be 
construed as a direction to pay compensation for impairment 
of earning capacity resulting from such injury or disease.  
Id.  As such, hypercholesterolemia manifested by elevation of 
cholesterol levels is not shown to represent disability for 
which compensation benefits may be paid.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim service connection for elevated 
cholesterol must be denied as not well grounded.

In view of the fact that there is no competent medical 
evidence of a pertinent present disability for which the 
veteran is claiming entitlement to service connection, his 
claim is not well-grounded.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); Brammer v. Derwinski, 2 Vet. App. 23 (1992); 
Rabideau v. Derwinski 2 Vet. App 141, 143 (1992).

The Board notes the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim for service connection for elevated 
cholesterol is not well grounded, the doctrine of reasonable 
doubt is not applicable to his case.


II.  Entitlement to service connection 
for sacralization of L5.

Analysis

The Board recognizes that service-connection has been 
established for lumbar strain.  The veteran is now seeking 
entitlement to service connection for sacralization of L5.  

While the veteran's service medical records refer to 
suspected sacralization of L5, the Board notes that on a 
recent VA orthopedic examination the examiner specifically 
noted that such abnormality was not present.  In view of the 
fact that there is no competent medical evidence of a 
pertinent present disability for which the veteran is 
claiming entitlement to service connection, his claim is not 
well-grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski 2 Vet. App 141, 143 (1992).  Accordingly, a 
determination as to whether developmental sacralization of L5 
was aggravated by superimposed disability in active service 
is a moot point as there is no present pertinent abnormality 
demonstrated. 


The Board notes the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, the veteran's claim is not well grounded.  If the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  Accordingly, the claim for entitlement to service 
connection for sacralization of L5 is denied.  Edenfield v. 
Brown, 6 Vet. App. 432 (1994).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for sacralization 
of the L5 vertebral body and elevated cholesterol 
(hypercholesterolemia) must be denied as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
sacralization of the L5 vertebral body.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the claim for service connection for sacralization of the 
L5 vertebral body is not well grounded, the doctrine of 
reasonable doubt has no application to the veteran's case.


ORDER

The veteran not having submitted well-grounded claims of 
service connection for sacralization of the L5 vertebral body 
and elevated cholesterol (hypercholesterolemia), the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


